
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.11
Standard NQ
5-1-03



MOTOROLA, INC.
AWARD DOCUMENT
Terms and Conditions Related to Employee Nonqualified Stock Options


Recipient:

--------------------------------------------------------------------------------

  Date of Expiration:

--------------------------------------------------------------------------------


Commerce ID#:


--------------------------------------------------------------------------------


 
Number of Options:


--------------------------------------------------------------------------------


Date of Grant:


--------------------------------------------------------------------------------


 
Exercise Price:


--------------------------------------------------------------------------------

        Motorola, Inc. ("Motorola") is pleased to grant you options to purchase
shares of Motorola's common stock under the Motorola Omnibus Incentive Plan of
2003 (the "Plan"). The number of options ("Options") awarded to you and the
Exercise Price per Option, which is the Fair Market Value on the Date of Grant,
are stated above. Each Option entitles you to purchase one share of Motorola's
common stock on the terms described below and in the Plan.

Vesting and Exercisability

        You cannot exercise the Options until they have vested.

        Regular Vesting—The Options will vest in accordance with the following
schedule (subject to the other terms hereof):

Percent

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

25%                   , 200 25%                   , 200 25%                   ,
200 25%                   , 200

        Special Vesting—You may be subject to the Special Vesting Dates
described below if your employment or service with Motorola or a Subsidiary (as
defined below) terminates.

        Exercisability—You may exercise Options at any time after they vest and
before they expire as described below.

Expiration

        All Options expire on the earlier of (1) the Date of Expiration as
stated above or (2) any of the Special Expiration Dates described below. Once an
Option expires, you no longer have the right to exercise it.

Special Vesting Dates and Special Expiration Dates

        There are events that cause your Options to vest sooner than the
schedule discussed above or to expire sooner than the Date of Expiration as
stated above. Those events are as follows:

        Retirement—If your employment or service with Motorola or a Subsidiary
is ended because of your Retirement, Options that were granted at least one year
prior to your Retirement that are not vested will automatically become fully
vested upon your Retirement. Any remaining unvested Options will be forfeited.
All your vested Options will then expire on the earlier of the third anniversary
of ending your employment or service because of your Retirement or the Date of
Expiration stated above. Retirement means (only for purposes of this Option)
your retirement from Motorola or a Subsidiary as follows:

(i)Retiring at or after age 55 with 20 years of service;

--------------------------------------------------------------------------------

(ii)Retiring at or after age 60 with 10 years of service;

(iii)Retiring at or after age 65, without regard to years of service.

        Disability—If your employment or service with Motorola or a Subsidiary
is terminated because of your Total and Permanent Disability (as defined below),
Options that are not vested will automatically become fully vested upon your
termination of employment or service. All your Options will then expire on the
earlier of the third anniversary of your termination of employment or service
because of your Total and Permanent Disability or the Date of Expiration stated
above. Until that time, the Options will be exercisable by you or your guardian
or legal representative.

        Death—If your employment or service with Motorola or a Subsidiary is
terminated because of your death, Options that are not vested will automatically
become fully vested upon your death. All your Options will then expire on the
earlier of the third anniversary of your death or the Date of Expiration stated
above. Until that time, with written proof of death and inheritance, the Options
will be exercisable by your legal representative, legatees or distributees.

        Change In Control—If there is a Change In Control of Motorola (as
defined in the Plan), all the unvested Options will automatically become fully
vested as described in the Plan. If Motorola or a Subsidiary terminates your
employment or service other than for Serious Misconduct within two years of
consummation of a Change In Control, all of your vested Options will be
exercisable until the Date of Expiration stated above.

        Termination of Employment or Service Because of Serious Misconduct—If
Motorola or a Subsidiary terminates your employment or service because of
Serious Misconduct (as defined below) all of your Options (vested and unvested)
expire upon your termination.

        Change in Employment in Connection with a Divestiture—If you accept
employment with another company in direct connection with the sale, lease,
outsourcing arrangement or any other type of asset transfer or transfer of any
portion of a facility or any portion of a discrete organizational unit of
Motorola or a Subsidiary (a "Divestiture"), all of your unvested Options will
automatically expire upon termination in direct connection with a Divestiture
and your vested Options will expire 12 months after such Divestiture or such
shorter period remaining until expiration as set forth above.

        Termination of Employment or Service by Motorola or a Subsidiary Other
than for Serious Misconduct or a Divestiture—If Motorola or a Subsidiary on its
initiative, terminates your employment or service other than for Serious
Misconduct or a Divestiture, all of your unvested Options will automatically
expire upon termination and your vested Options will expire twelve months after
your termination of employment or such shorter period remaining until expiration
as set forth above.

        Termination of Employment or Service for any Other Reason than Described
Above—If your employment or service with Motorola or a Subsidiary terminates for
any reason other than that described above, including voluntary resignation of
your employment or service, all of your Options (vested and unvested) will
automatically expire on the date of termination.

Leave of Absence/Temporary Layoff

        If you take a Leave of Absence from Motorola or a Subsidiary that your
employer has approved in writing in accordance with your employer's Leave of
Absence Policy and which does not constitute a termination of employment as
determined by Motorola, or you are placed on Temporary Layoff (as defined below)
by Motorola or a Subsidiary the following will apply:

        Vesting of Options—Options will continue to vest in accordance with the
vesting schedule set forth above.

2

--------------------------------------------------------------------------------


        Exercising Options—You may exercise Options that are vested or that vest
during the leave of absence or layoff.

        Effect of Termination of Employment or Service—If your employment or
service is terminated during the Leave of Absence or Temporary Layoff, the
treatment of your Options will be determined as described under "Special Vesting
Dates and Special Expiration Dates" above.

Other Terms

        Method of Exercising—You must follow the procedures for exercising
options established by Motorola from time to time. At the time of exercise, you
must pay the Exercise Price for all of the Options being exercised and any taxes
that are required to be withheld by Motorola or a Subsidiary in connection with
the exercise. Options may not be exercised for less than 50 shares unless the
number of shares represented by the Option is less than 50 shares, in which case
the Option must be exercised for the remaining amount.

        Transferability—Unless the Committee provides, Options are not
transferable other than by will or the laws of descent and distribution.

        Tax Withholding—Motorola or a Subsidiary is entitled to withhold an
amount equal to the required minimum statutory withholding taxes for the
respective tax jurisdictions attributable to any share of common stock
deliverable in connection with the exercise of the Options. You may satisfy any
withholding obligation in whole or in part by electing to have Motorola retain
Option shares having a Fair Market Value on the date of exercise equal to the
minimum amount required to be withheld.

Definition of Terms

        If a term is used but not defined, it has the meaning given such term in
the Plan.

        "Fair Market Value" is the closing price for a share of Motorola common
stock on the last trading day before the date of grant or date of exercise,
whichever is applicable. The official source for the closing price is the New
York Stock Exchange Composite Transaction as reported in the Wall Street
Journal, Midwest edition.

        "Serious Misconduct" means any misconduct identified as a ground for
termination in the Motorola Code of Business Conduct, or the human resources
policies, or other written policies or procedures.

        "Subsidiary" means an entity of which Motorola owns directly or
indirectly at least 50% and that Motorola consolidates for financial reporting
purposes.

        "Total and Permanent Disability" means for (x) U.S. employees,
entitlement to long-term disability benefits under the Motorola Disability
Income Plan, as amended and any successor plan and (y) non-U.S. employees, as
established by applicable Motorola policy or as required by local regulations.

        "Temporary Layoff" means a layoff or redundancy that is communicated as
being for a period of up to twelve months and as including a right to recall
under defined circumstances.

Consent to Transfer Personal Data

        By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Motorola, its Subsidiaries and
your employer hold certain personal information about you, that may include your
name, home address and telephone number,

3

--------------------------------------------------------------------------------


date of birth, social security number or other employee identification number,
salary, nationality, job title, any shares of stock held in Motorola, or details
of all options or any other entitlement to shares of stock awarded, canceled,
purchased, vested, or unvested, for the purpose of managing and administering
the Plan ("Data"). Motorola and/or its Subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of your participation in the Plan, and Motorola and/or any of its
Subsidiaries may each further transfer Data to any third parties assisting
Motorola in the implementation, administration and management of the Plan. These
recipients may be located throughout the world, including the United States. You
authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on your behalf to a broker or other third
party with whom you may elect to deposit any shares of stock acquired pursuant
to the Plan. You may, at any time, review Data, require any necessary amendments
to it or withdraw the consents herein in writing by contacting Motorola;
however, withdrawing your consent may affect your ability to participate in the
Plan.

Acknowledgement of Discretionary Nature of the Plan; No Vested Rights

        You acknowledge and agree that the Plan is discretionary in nature and
limited in duration, and may be amended, cancelled, or terminated by Motorola or
a Subsidiary, in its sole discretion, at any time. The grant of awards under the
Plan is a one-time benefit and does not create any contractual or other right to
receive an award in the future. Future grants, if any, will be at the sole
discretion of Motorola, including, but not limited to, the timing of any grant,
the amount of the award, vesting provisions, and the exercise price.

Agreement Following Termination of Employment

        As a further condition of accepting the Options, you acknowledge and
agree that for a period of two years following your termination of employment or
service, you will not recruit, solicit or induce, or cause, allow, permit or aid
others to recruit, solicit or induce, or to communicate in support of those
activities, any employee of Motorola or a Subsidiary to terminate his/her
employment with Motorola or a Subsidiary and/or to seek employment with your new
or prospective employer, or any other company.

        You agree that upon termination of employment with Motorola or a
Subsidiary, you will immediately inform Motorola of (i) the identity of your new
employer (or the nature of any start-up business or self-employment), (ii) your
new title, and (iii) your job duties and responsibilities. You hereby authorize
Motorola or a Subsidiary to provide a copy of this Award Document to your new
employer. You further agree to provide information to Motorola or a Subsidiary
as may from time to time be requested in order to determine your compliance with
the terms hereof.

Substitute Stock Appreciation Right

        Motorola reserves the right to substitute a Stock Appreciation Right for
your Option in the event certain changes are made in the accounting treatment of
stock options. Any substitute Stock Appreciation Right shall be applicable to
the same number of shares as your Option and shall have the same Date of
Expiration, Exercise Price, and other terms and conditions. Any substitute Stock
Appreciation Right may be settled only in Common Stock.

Acceptance of Terms and Conditions

        By accepting the Options, you agree to be bound by these terms and
conditions, the Plan and any and all rules and regulations established by
Motorola in connection with awards issued under the Plan.

4

--------------------------------------------------------------------------------


Other Information about Your Options and the Plan

        You can find other information about options and the Plan on the
Motorola website http://myhr.mot.com/finances/stock_options/index.jsp. If you do
not have access to the website, please contact Motorola Global Rewards, 1303 E.
Algonquin Road, Schaumburg, IL 60196 USA; GBLRW01.Motorola.com; 847-576-7885;
for an order form to request Plan documents.

5

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.11 Standard NQ 5-1-03



MOTOROLA, INC. AWARD DOCUMENT Terms and Conditions Related to Employee
Nonqualified Stock Options
